DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 12, and 18 are allowable. The restriction requirement between the embodiments, as set forth in the Office action mailed on 21 March 2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 21 March 2022 is withdrawn.  Claims 6 and 7, directed to the non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is Campbell et al. (US 2015/0109735 A1)

Re. claims 1, 12, and 182: Campbell discloses a two-phase cold plate comprising:
an outer enclosure (431) comprising a fluid inlet (432) and a fluid outlet (433) each fluidly coupled to a fluid pathway (444); (see fig. 4; para. 0038-0039)
an inner enclosure (407) comprising a vapor cavity (410); and
one or more wicking structures (435, 413) disposed in the outer enclosure, (see fig. 4; para. 0037) 
wherein the one or more wicking structures fluidly couple the fluid pathway of the outer enclosure with the vapor cavity of the inner enclosure; and (see fig. 4)
the one or more wicking structures comprise a plurality of nucleation sites (413) configured to induce vaporization of a cooling fluid and facilitate vapor flow into the vapor cavity of the inner enclosure. (see fig. 4; para. 0037)
one or more heat generating devices (411) thermally coupled to the two-phase cold plate. (see fig. 4; para. 0037)

However, Campbell and the remaining prior art fails to disclose a separate vapor outlet in the inner enclosure. The prior art instead teaches a single inlet and single outlet for both the liquid and vapor coolant rather than a separate outlet for the vapor. One of ordinary skill in the art would not have been motivated to provide an additional vapor outlet in addition to the combined fluid outlet of Campbell. There would have been no thermal benefit to separating the liquid from the vapor in the system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 6, 2022
/ADAM B DRAVININKAS/           Primary Examiner, Art Unit 2835